Citation Nr: 9914985	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-09 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right calf.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
August 1970.

This matter arises from April 1996 and February 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

In October 1997 the veteran appeared for a local RO hearing 
and in March 1999, he appeared for a hearing before the 
undersigned Board Member sitting in Washington, D.C.  During 
the March 1999 preconference hearing, the veteran submitted a 
notice of disagreement to a March 1998 RO decision which 
denied entitlement to service connection for a malignant 
melanoma of the right foot.  The document is included in the 
claims file and that matter is referred to the RO for 
appropriate action.

The Board also notes that the veteran submitted additional 
evidence during his hearing accompanied by a signed waiver of 
consideration by the agency of original jurisdiction.  
Therefore, the Board has considered and included that 
evidence in the following decision.  See 38 C.F.R. 
§ 20.1304(c) (1998).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a right 
calf disability, including a scar, and any incident of 
service, including a claimed gunshot wound.

2.  The veteran did not engage in combat with the enemy 
during service and there is no credible supporting evidence 
that he experienced the claimed in-service stressors upon 
which the diagnosis of PTSD was based.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a gunshot wound to the right calf is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  Post traumatic stress disorder was not incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Gunshot Wound to the Right Calf

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

In the instant case, the veteran asserts that he was wounded 
by gunfire during one of his tours of duty in Vietnam.  He 
reported that he was wounded when a village he was in was 
"overrun" by Vietcong soldiers.  He also reported that he 
was wounded while fleeing from the "hooch" of a Vietnamese 
woman from whom he had stolen some gold.  He reported 
initially that he was wounded by military police and then 
stated that he was shot by a "VC."  He submitted an 
affidavit dated in July 1997, from a service comrade, who 
stated that he did not know the circumstances of the 
veteran's wound but that the veteran told him it had been 
from a military police officer.  The service comrade further 
stated that his "first impression at seeing the wound [was] 
that it was a glancing shot."  He restated that his only 
knowledge of how the incident occurred was as reported to him 
by the veteran.

In October 1997, the veteran presented testimony at an RO 
hearing that he was shot in the right calf returning from a 
Vietnamese woman's hut.  He stated that he went to the 
dispensary for treatment and the wound was cleaned and 
bandaged without stitches.  During his March 1999 hearing 
before the undersigned, the veteran testified that he could 
not remember whether the gunshot wound occurred during his 
first or second tour of duty in Vietnam.  He did remember 
that his leg "swelled up like a watermelon" from his ankle 
to his knee and was quite painful.  He testified that he did 
not seek treatment because he was fearful of the consequences 
surrounding the circumstances of the wound.  He stated that 
he was transferred out of his unit the following day, but he 
could not remember to where.  He later testified that he went 
to the local aid station for treatment.  He testified that 
the wound was not sutured because it was a grazing wound.  He 
stated that: "It wasn't like, you know, like I had got shot, 
a direct hit.  Well, it just grazed me but it left a real 
good scar here."  

In reviewing the record, the Board finds that, regardless of 
the circumstances of the alleged injury, there is no medical 
evidence of a current disability of the veteran's right calf 
that has been causally linked to a gunshot wound during 
service.  Indeed, there is no medical evidence of any 
disability at all involving the right calf.  Photographs of 
the veteran's right leg, received by the RO in June 1998, 
show an apparent small, circular scar in the medial calf 
area; scars on the right anterior thigh and right medial foot 
regions are also evident.  However, there is no medical 
evidence or opinion that causally links a scar of the right 
leg to the claimed inservice injury.  Moreover, the veteran's 
service medical records (SMRs) are negative for any objective 
findings indicative of a gunshot wound of the right lower 
extremity.  The SMRs show a hospital admission in March 1970 
without reference or clinical finding regarding a scar or 
gunshot wound of the right calf.  The separation medical 
examination report of April 1970 reveals that the veteran 
gave a history of being "shot in R calf", but the clinical 
evaluation at that time was negative for physical findings 
suggestive of a scar or any other possible residuals of the 
alleged gunshot wound.  Post-service medical records show 
that the veteran has had multiple VA hospital admissions for 
detoxification, which included physical examination reports; 
none of the examination reports reflect any abnormality of 
the lower extremity.  His private employee health records 
also included a general physical examination report from 
August 1976, which was completely negative for any 
abnormality of the right lower leg. 

The Board is cognizant of the fact that the veteran gave a 
history of a gunshot wound of the right calf just prior to 
his separation from service, and there is photographic 
evidence of a small circular scar in the claims file, albeit 
submitted many years after service.  However, in order to 
well ground the claim, there must still be medical evidence 
of a nexus between the scar and the claimed inservice injury.  
The veteran has submitted no such evidence.  Moreover, as 
noted above, examination reports, including the veteran's 
separation clinical examination, which included a physical 
examination of the lower extremities, and post-service 
examinations, failed to reveal any residuals of a gunshot 
wound of the right calf. Accordingly, as there is no medical 
evidence of a nexus between a current disability of the right 
calf and service, the veteran has failed to cross the initial 
threshold of establishing a well-grounded claim.  Therefore, 
entitlement to service connection for residuals of a gunshot 
wound to the right calf is denied.  38 U.S.C.A. § 5107(a).

In reaching this decision, the Board recognizes that the 
claim for service connection for residuals of a gunshot wound 
to the right calf is being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claim on the merits.  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals), (Court), has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board also considered and found no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, as this decision explains 
the need for competent medical evidence of a disability of 
the right calf and a nexus between a current disability and 
military service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for residuals 
of a gunshot wound to the right calf.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

II.  Post-traumatic Stress Disorder

In order to establish a well-grounded claim for PTSD there 
must be medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998); Cohen v. Brown, 10 
Vet. App. 128, 138-39 (1997); 38 C.F.R. § 3.304(f) (1998).   

The veteran has established the presence of a well-grounded 
claim, as he has a current diagnosis of PTSD that is related 
to service.  However, he must further provide credible 
evidence to support his contentions that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f) 
(1998).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 
Vet. App. 70, 75 (1994).  If there is no combat experience, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Mere service in a combat zone is not sufficient.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  The 
veteran's military occupational specialty (MOS) as identified 
in his service personnel records and Form DD214, was that of 
a supply man, equipment storage specialist, and vehicle 
driver.  Nor does the veteran allege that he was engaged in 
combat.  In a statement of June 1998 and in testimony of 
March 1999, he confirmed that his MOS was accurate and that 
he did not engage in combat with the enemy.  However, he also 
testified that he was required to guard the perimeter of his 
base camp and that he shot at people while on guard duty.  
This assertion is not confirmed by unit history reports 
supplied by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).

Accordingly, as 38 C.F.R. § 1154(b) is not for application, 
the veteran must provide independent evidence to corroborate 
his statements of stressors.  

The veteran's June 1994 claim for service connection for PTSD 
stated that he had been assigned to the 244th Aviation 
Helicopter and Assault Combat Unit.  A subsequent stressor 
statement submitted in June 1995 indicated that he was 
assigned to different units "all over Nam" and that he was 
present during the Tet Offensive.  He stated that he did 
whatever was needed, including participating in firefights.  
He stated that he "witnessed men and women killed and 
torture [sic] to different extrems [sic]," and was involved 
in getting people in and out of enemy territory.  He reported 
that he saw lots of wounded people as one of his duties was 
to pick up the wounded in his assignment with the helicopter 
unit.  He reported being involved in armed combat and 
bombings.  He further stated that he was subjected to mortar 
rounds every night.  In a January 1996 statement, which 
accompanied his notice of disagreement, the veteran reported 
that he worked at an Air Force base that was hit with lots of 
casualties, but he couldn't remember where it was located.  
He also stated that he had passed through a village that was 
littered with dead American soldiers on the ground and tied 
to fences.  He stated that he was later required to put some 
of those bodies in body bags, but was not permitted to remove 
the bodies that were strung up on the fences.  

During a December 1997 hearing, the veteran testified that he 
went to Vietnam as a forklift operator and was under mortar 
attack regularly.  He reported that his duty involved loading 
ammunition onto helicopters.  He stated that he saw people 
wounded by mortar attacks, but couldn't remember names.  He 
acknowledged that he was always in a transport unit.  

In a June 1998 statement associated with the claims file, the 
veteran reported that although he did not fight the enemy in 
combat, he suffered "various degrees of rocket and mortar 
attacks" which caused him great stress.  During his March 
1999 hearing before the undersigned Board Member, he 
testified that he was in "lots of different units" and was 
attached to the 244th Aviation Battalion during his second 
tour of duty.  He stated that he unloaded dead bodies from 
helicopters.  

The veteran also reported at various times that a friend of 
his went crazy, but he could only identify him by nickname.  
He mentioned the names of two friends who had been wounded.  
However the USASCRUR found no evidence of either person named 
as having been killed or wounded.  The USASCRUR was unable to 
corroborate any of the veteran's report of stressors.  The 
only documented incidents of mortar and rocket attacks near 
the veteran's location were at Quang Tri Airfield and Dong Ha 
in January 1968.  Extracts from an Operational Report-Lessons 
Learned submitted by the U.S. Army Support Command indicated 
that there were 60 rocket rounds fired at the Quang Tri 
Airfield, with 15 mortar rounds received in January 1968.  
There was no casualty or equipment damage.  There was also a 
number of artillery rounds received at Dong Ha in January 
1968, with no casualty or equipment damage.  However, 
according to the Unit History of the 403rd Transportation 
Company, the Company was in Cam Ranh Bay during January 1968, 
moving to Da Nang in February 1968.  There is no evidence to 
verify that the veteran was present during any of the 
identified mortar or rocket attacks.  

In reviewing the veteran's report of stressors, the Board 
notes that there are descriptions of events that vary 
greatly, without a clear specific incident that permits 
authentication.  Of most significance, is the veteran's 
report of stressors that forms the basis for his PTSD 
diagnosis.  The stressor statements associated with the 
claims file and submitted to the RO, are substantially 
different from the stressors reported to VA and private 
mental health professionals.  

The record reflects that the veteran was admitted to both 
private and VA hospitals on multiple occasions (approximately 
11) through May 1994, without a diagnosis of PTSD.  Each 
hospitalization was for detoxification and treatment of his 
addiction to alcohol, heroin, and cocaine.  His primary 
diagnosis on Axis I was always related to substance abuse, 
but he also had diagnoses of mixed personality disorder on 
Axis II.  An August 1984 discharge summary noted an Axis I 
diagnosis of mixed substance abuse and an Axis II diagnosis 
of mixed personality disorder with narcissistic and 
sociopathic features.  A January 1989 VA discharge summary 
noted that the veteran had no psychosis or affective 
disorder.  During these hospitalizations for drug treatment, 
the veteran reported, at various times, that he was a Vietnam 
veteran, but the medical professionals found that his 
problems were specific to his abuse of alcohol, cocaine, and 
heroin.  A May 1994 VA hospital discharge summary reported 
diagnoses of alcohol abuse and depression.  

In September 1994, the veteran was admitted to a VA hospital 
for complaints of increased depression and nightmares 
associated with Vietnam.  His discharge diagnosis was 
reported as PTSD, chronic, severe.  The evaluating VA 
psychologist found that the veteran's PTSD was the result of 
his witnessing "a lot of death and destruction during his 
tour in Vietnam.  He lost close comrades and was under 
constant threat for his life.  During one operation the 
veteran was hit by a grenade in an enemy village. . . The 
[veteran] has numerous scars on his legs and abdomen from 
wounds established while he was in the military."  The 
psychologist noted that the veteran's unit "received small 
arms fire, sniper fire, mortar, and rocket fire . . . there 
was a constant threat of booby traps and other hazards that 
would put the veteran's life at danger."  The psychologist 
reported that the veteran was separated from service due to 
his drug and alcohol abuse.

The veteran was admitted to Valley View, a private treatment 
facility, in November 1995 for alcohol and cocaine 
dependence.  A psychological evaluation conducted at this 
facility reflects the veteran's report that he was a 
helicopter door gunner during his service in Vietnam and 
received wounds to his stomach, left arm and right leg.  The 
veteran reported flashbacks of Vietnam, nightmares, and 
intense psychological distress to cues of Vietnam that the 
psychologist found satisfied the diagnostic criteria.  The 
psychologist reported a diagnosis of PTSD.  Also reported in 
these records is the veteran's history of criminal behavior 
including four to five citations for intoxicated driving and 
an outstanding arrest warrant for "bad checks."  Of note is 
an interdisciplinary team evaluation, which did not reflect a 
diagnosis of PTSD.

Subsequent medical records of inpatient and outpatient 
treatment, both VA and private, cover the period through 
January 1998 and repeatedly reflect a diagnosis of PTSD.  The 
records reiterate the veteran's alleged history, include his 
assertion that he was wounded as the result of combat in 
Vietnam (records show that he sustained a bullet wound to the 
left lower abdomen in 1979 and a knife wound to his left 
antecubital area in 1991).  The veteran also reported in a 
variety of recorded histories that he did extremely well in 
school (he actually completed only the 10th grade and 
obtained his GED during service in 1969) and studied 
engineering in college (he was enrolled in the CETA program).  
In short, the veteran's credibility as an accurate historian 
is suspect.  He clearly was never in combat, which he 
acknowledged under oath, and he was neither involved in 
retrieving bodies and wounded soldiers, nor assigned to, or 
associated with a combat unit.  He was assigned to the 403rd 
Transportation Company through the majority of his Vietnam 
tour as either an equipment storage specialist or a vehicle 
mechanic and he was assigned to the 244th Aviation 
Surveillance Company as a vehicle mechanic for approximately 
six weeks prior to a March 1970 hospital admission.  

The veteran's separation from service was not due to drug and 
alcohol abuse but rather as the result of a personality 
disorder.  In March 1970, the veteran was admitted to a base 
hospital after notation of a history of "bizarre behavior" 
in his unit to include failure to obey orders and being AWOL.  
The veteran was evacuated to Japan for stabilization and was 
sent on to the United States in April 1970 with a diagnosis 
of psychotic reaction with paranoid features.  After 
psychiatric evaluation, the veteran was recommended for 
separation.  The psychiatrist found that the veteran had a 
history of marked social inadaptability during service, with 
multiple Article XV's, and an inability to conform to the 
rules and regulations of Army life.  He was reported to have 
"resorted to acting-out behavior because of his inability to 
accept authority."  The psychiatrist disagreed with the 
earlier diagnosis of schizophrenic reaction and reported a 
diagnosis of emotionally unstable personality, manifested by 
inability to tolerate stress, including acceptance of rules 
and regulations, disciplinary problems with acting out, 
impulsive behavior.  The psychiatrist reported that the 
veteran's stress was routine military duty; that his 
predisposition was unknown; and that his impairment was mild.  
The veteran was recommended for separation.  He continued in 
the hospital setting until he went AWOL in June 1970.  He was 
separated from service in August 1970 with a discharge under 
honorable conditions.  

In reaching the conclusion that the veteran has failed to 
establish the presence of a verified stressor, the Board 
notes that the veteran's medical diagnosis of PTSD is based 
solely upon his own report of history.  The Court, in 
interpreting 38 C.F.R. § 3.304(f) has stated that "the 
appellant's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1998).  Moreover, the Court 
has further stated that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'. . . credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence."  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As it is abundantly clear from the record that each of the 
veteran's diagnoses of PTSD rests upon his assertions of 
stressors during his military service, none of which have 
been independently verified, his claim must fail.  He has not 
established through credible supporting evidence that his 
claimed in-service stressors actually occurred and the 
medical opinion based on postservice examination is not 
sufficient to establish the occurrence of such stressors.  
See Cohen, 10 Vet. App. at 142-3.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   

The Board considered the veteran's assertion that since he 
was found disabled by the Social Security Administration 
(SSA) on the basis of a diagnosis of PTSD, the same should 
apply at VA.  However, while the SSA records and 
determination are pertinent for VA purposes, they are not 
controlling in the Board's decision making.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, after a 
thorough review of the SSA records, the Board notes that the 
Administrative Law Judge's findings were based upon a PTSD 
diagnosis that was the result of a report of military 
experience which the Board has already addressed and found 
unverified.  


ORDER

The claims of entitlement to service connection for residuals 
of a gunshot wound to the right calf and entitlement to 
service connection for PTSD are denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

